


Exhibit 10.2


Compensation Arrangements With Non-Employee Directors


Non-Employee Directors of Nanometrics Incorporated are entitled to receive the
following cash compensation in their roles as such:


Annual Cash Retainer:                        $50,000


Additional Cash Annual Retainers:
Chairman of the Board                        $30,000
Audit Committee Chairman                    $20,000
Compensation Committee Chairman                 $20,000
Nominating and Governance Committee Chairman             $10,000
Audit Committee (other than Chairman)                $10,000
Compensation Committee (other than Chairman)             $10,000
Nominating and Governance Committee (other than Chairman)    $ 7,500


All retainer fees are paid annually, as of the date of the annual stockholders
meeting, and in advance of the provision of services to which the retainer
relates.


Equity Compensation:


On the date of each annual meeting of stockholders, non-employee directors
receive restricted stock units valued at $100,000, calculated using the closing
market price of Nanometrics common stock on the NASDAQ Stock Market as of the
date of the annual stockholders meeting. These awards vest on the earlier of the
first anniversary date of the grant or the date of the next annual meeting of
stockholders.


Any new non-employee director will receive restricted stock units valued at
$100,000 pro-rated to reflect the amount of time served before the next annual
meeting of stockholders.


Other Matters:


If a non-employee director ceases to serve as a member of Nanometrics’ Board, a
portion of the fees shall be refunded and equity awards shall be forfeited on a
pro-rated basis.


Non-employee directors are eligible to participate in Nanometrics’ self-funded
Executive Reimbursement Plan, which is intended to supplement Nanometrics’ basic
health plan by reimbursing expenses that are not covered by Nanometrics’ health
plan.








